125 F.3d 859
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Parvindra Kumar SINGH, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70807.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 6, 1997.Decided Oct. 10, 1997.

Petition to Review a Decision of the Board of Immigration Appeals.
Before SCHROEDER, BEEZER and BRUNETTI, Circuit Judges.


1
MEMORANDUM*


2
Petitioner, Parvindra Kumar Singh, challenges a final order of deportation issued by the Board of Immigration Appeals (BIA).  We affirm the BIA's decision upholding the immigration judge's order finding petitioner to be deportable and denying his request for asylum and withholding of deportation.  We uphold the BIA's determination unless the evidence compels a contrary conclusion.  INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).  It does not do so in this case.


3
While there is evidence that the Fijian government discriminates against ethnic Indians, something more than discrimination is required to qualify an alien for asylum.  Fisher v. INS, 79 F.3d 955, 961-62 (9th Cir.1996).  Petitioner failed to show he experienced anything more than discrimination by a few civilian Fijians.


4
An alien who fails to qualify for asylum does not satisfy the higher burden necessary to merit a withholding of deportation.  Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).  Thus, we affirm the BIA's decision.


5
Petition for review DENIED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3